Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 1 of 12

Pro Se td (Rev, 12/16) Complaint for Vicintion of Civil Rights (Prizoner)

UNITED STATES DISTRICT COURT
for the APR’ 2.9 2020

District of

Division David dL Bradley, Clerk of Court

Uitnd Suctes Searty
Sotivtesns pare aeons

Case No.

 

Alex A. ReayS

Plaintiffs)
(Wee the full name of each plaintiff who is filing this complaint.
the wanes ofall the plainiffs crnnot fit in the space above,
please write “see alached” in the space and attach an additianal
page with the full list of names.)

“Y-

(to be filled in by the Clerk's Office)

 

Defendant(s) ~
(Write the full name of cach defendant whe is being sued. Ifthe
names of all the defendants cantot fit 1 the space above, please
write “see atuached” in the space and auach an additional page
with the fidl list ofnames, Do not inclide addresses here.)

ee? eet Se et a a et ee 8 er ee et et ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint) —

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files, Under this rule, papers filed with the court should vor contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include ondy; the last four digits of a social security number; the year of an individual’ s
birth; ¢ minor's initials; and the last four digits of a financial account number,

_Except as noted in this form, plaintiff need not send exhihits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint. . -
In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in -
forma pauperis,

 

 

 

 

Page tof 31
Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 2 of 12

Pro Se t4 {Rev 12186) Complaint for Violation of Civil Rights (Pelsonert
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

 

 

 

 

 

needed, :
Name Alex A. Reg ‘ s
All other names by which ‘
you have been known: Aiewts Reais >
ID Number ; OX’ ARIF
Current Institution &S Covai “b
Address 12900 Raker 6r
Hover Ti 7F7IPOD?
City State ° Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the. complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them In their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

 

 

 

 

Defendant No. 1 Thy o Chev iow
Name fort Pol (Ce. DeNe@tnent SUR. uw}
Job or Title (ifknown) Ser p Chander PCa ci dba unset
Shield Number im nvm, _
Employer : Céty ol haar
Address Soe ty Kowa ep
Hae MN TR _ ce F OCF
Chy State Zip Code

C] Individual capacity (A Otticiat capacity

Defendant No. 2
Name .
Job or Title @finown)
Shield Number
Employer :
Address -

 

 

 

 

City State Zip Code
["] Individual capacity {| Official capacity

Page 2 of 11
Pro Sc [4 (Rey, 2/16) Complaint for Violation pf Civil Rights {Peisoner)

Ih,

Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 3 of 12

Defendant No, 3
Name
Job or Title (ifkaown) -
Shield Number
Employer
Address

 

 

 

 

 

 

. City State Zip Code
] Individual capacity C] Official capacity

Defendant No. 4

~~ Name
Job or Title known)
Shield Number
Employer
Address

 

 

 

 

 

 

ap Sate Zip Code
Cj Individual capacity [| Official capacity

v

Basis for Jurisdiction

Under 42 U.S.C, § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing sult against (check af that apply):
[7 Federal officials (a Bivens claim)
a State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. [f you are suing under section 1983, what
federal constitutional or statutory right(s) do yau claim is/are being violated by state or local officials?
9 Sih Amendirint BUYUGESARTISACLS the depairty
OF LIB Liberty ane ppe2ty andik-ehPesr Peete
reo Prthke: Maem to Cag 'Sher Piet my Etibahm dade.
Be Am Gth 2013.

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights, !f-you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of #1
Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 4 of 12

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil) Rivins (Prisoner)

Ui

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, ofany State or Territory or the District af Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

| __ Official O paeccin
X Met eo eG o De epriverbun ot ci Aight

 

HL Prisoner Status

Indicate whether you are a prisoner or other confined person es follows (check all iat apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

noRqooo

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do aot cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

AL If the events giving rise to your claim arose outside an institution, describe where and when they arose,
a Novewa Polite Pept 4300 MY Kwa OD Hoeven Th 77075
Fok 2014, Moreh 20141, Vou 2014 , OEE 20H, Tan, 2616

Feb20i8 —7 Present Fret, month Sin Ty Ah 2013 thos

Rwsis Paved PO (EG 26 hemes 14 PEE SpeANA rennidemd,
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Page 4 of JL
Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 5 of 12

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisonec)

 

c, What date and approximate time did the events giving rise to your claim(s) occur?

de iw Gn 2013 — PRESen+r

 

Bo. What are the facts underlying your claim(s)? (for example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

2 Tanned in Hever Ty 2010 qane He HPD NeYyishant
The clown +2 Gory MOo Those. invorvead HE Regicheneg,
Ano the Miiceywra Set offender Peqisrmy unit, MY
Cluy Weltqisber Wag Tily 213 b+ Lh being macl;

FO Reser push that date. ty present
¥. = Injuries

{fF you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

‘Depression, Mente Png, hum lia him | einteverna men
v Glens > 7
Faq ee Medicetm and ech preven bond Comietiing

 

V1. Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.
if requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

& SOCK For iOyeere of Losg empuyrnt anal wegeg
Ord iS mijiion For tHe YRS oF Mental svfbeing
Numiltahin ena ¢ lawn d mens

 

Page $ of 11
Pro Se 14 (Rev, 12/14) Complaint far Violation of Civil Rights (Prisoret)

VIL

Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 6 of 12

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA”), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
In any Jall, prison, or other correctional facility until such administrative remedies as are avatlable are
exhausted,”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A

Did your claim(s) arise while you were confined ina jail, prison, or other correctional facility?
| Yes
Mr

ifyes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

UT ves
Cj No

T] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
coyer soine or all of your claims?

CJ Yes
[Ne

C} Do not know

If yes, which claim(s)?

 

Page 6 of SL
Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 7 of 12

 

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civit Rintus (Prisoner) —
D. Did you file a grievance in the jail, prison, ar other correctional facility where your claim(s) arose

concerning the facts relating to this complaint?
‘i Yes
[no

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

Cc Yes
no

B, Ifyou did file a grievance:

. Where did you file the grievance?

 

2, What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe aif efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 14
Case 4:20-cv-01506 Document 1, Filed on 04/29/20 in TXSD Page 8 of 12

Pro So 14 (Rev. 12/16) Complaint for Viotation of Civil Rielits {Prisoner}

 

F. IF you did not file a grievance:

lL. ifthere are any reasons why you did not file a grievance, state them here:
e The iS4quz ait nt happen in 44. @eerhiky e TT Started in
the HPD Police Dept © M¥Kawn SOR Unit, @
BAW? My jdawy COQ peDtim TA

 

2. IF you did nat file ‘ grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, ifany: .- +. 7 “ i
’ ¢ Linford the persan 724: Ser
hee Less fed 9 Feenduws WHS, OAS 2/4, 34 by vacbaly
on ° ven ty det 40 egiGer expired 2/4/13 and Ling
hat Swans in deans now oy $0 cleat with “b.

a. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

Vga ee Qty qin rer4 Theatre veviociicoy tre} we Pw bry
Sofivenr wy Prewie oH eynef ony Larne a haet. bo
Ve ~tasagiens Cet rey Avy Relany being CA peel °
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your

administrative remedies.)

VIL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeat In federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while Incarcerated or detained in any fheility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to stute a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physica! injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
CJ Yes
No

if yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof Lt
Case 4:20-cv-01506 Document1 Filed on 04/29/20 in TXSD Page 9 of 12

Pro Se {4 (Rev. 13/18} Complaint for Violation of Civil Rights (Prisonce)

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
CJ Yes
No
B. If your answer to A is yes, describe cach lawsuit by answering questions { through 7 below. (If there is

more then one lawsuit, describe the additional lawsuits on another page, using the same formal.)

i. Parties to the previous lawsuit
Plaintifi(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state cout, name the county and State)

 

3, Dacket or index number

 

4. Name of Judge assigned to your case

 

tun

Approximate date of filing lawsuit

 

6. Js the case still pending?

Cc] Yes
C} No

Ifno, give the approximate date of disposition.

 

7. What was the result ofthe case? (For example. Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc, Have you filed other lawsuits in state or federal court atherwise relating to the conditions of your
imprisonment?

Page Sof I
Case 4:20-cv-01506 Document 1 Filed on 04/29/20 in TXSD Page 10 of 12

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner) _
LC] “Yes
[Wf No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

}. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

Docket or index number

us

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case stil] pending?

L Yes
[] No

 If'no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 1G of #1
Pro Sa 14 (Rey, 12/16) Complaint for Violntion of Civit Nights (Prisoner)

IX,

Case 4:20-cv-01506 Document 1 Filed on 04/29/20 in TXSD Page 11 of 12

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belfefthat this complaint: (1) Is not being presented for an impraper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 1).

For Partles Without an Attorney

F agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Apa. wh, DOAO
Signature of Plaintiff At Res 7

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Plaintiff Alex fh Bears
Prison Identification # O22 AIAG
Prison Address i200 Bakee Si
bHevetTerl TK TIPEr
City : State Zip Code
For Attorneys
Date of signing:
Signature of Attorney
Printed Name af Attomey one
Bar Number
Name of Law Firm Se oO
Address
Ci State ‘Zip Coie
Telephone Number
E-mail Address

 

Page Lt of LE
a ——oo no EEE -— —~ ee 3
—_—— _
; de pec onscere gms te mg op tigate
fesareeddifibaaee! RiSECHSS LLEB GF b RMta ratio
iif beer flelefladaresall fife i iiibypey PLE LE
Faaenagd belay ff pasfeed golf st Pldereegpyy egy eegegy “

QITLL YA! Uatsnay| LNADSIGNI

O19\A) XOS Od
AWAY ABN)

haipPare Pia, AQ \10WIDI0

nog J0 sisp9 Keeley nied @ = Z004/ SVXAL ‘NOLSNOH
pe ayy Tact PM

0202 82 Ud¥ “Faye 0 Gree sEC rey NES
gave Sibee xolt SEN

ang mn pa TIVE Z01ddO S.d4dTNIHS ALNNOS STUUVH

ment 1 Filed on 04/29/20 in TXSD Page 12 of 12

  

YEO pezsgeo000 ¥
Bz0z 2@ UdV Mb ZO

808000 $ coorz az :
oe ee aaa
* Lsmog ASNLd @3ovisod SN ite

 

    

\

Case 4:20-¢v-0
